
	
		II
		112th CONGRESS
		1st Session
		S. 121
		IN THE SENATE OF THE UNITED STATES
		
			January 25
			 (legislative day, January 5), 2011
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To impose admitting privilege requirements with respect
		  to physicians who perform abortions.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Pregnant Women Health and Safety
			 Act.
		2.Requirement for
			 physicians relating to the performance of abortionsChapter 74 of title 18, United States Code,
			 is amended by adding at the end the following:
			
				1532.Prohibition
				on certain procedures
					(a)In
				generalA physician who, in or affecting interstate or foreign
				commerce, knowingly performs an abortion and, in doing so, fails to comply with
				subsection (b), shall be fined under this title or imprisoned not more than 2
				years, or both. This subsection shall not apply to an abortion that is
				necessary to save the life of a mother whose life is endangered by a physical
				disorder, physical illness, or physical injury, including a life-endangering
				physical condition caused by or arising from the pregnancy itself.
					(b)RequirementsA
				physician who performs an abortion shall—
						(1)have admitting
				privileges at a hospital to which the physician can travel in one hour or less
				(determined on the basis of starting at the principal medical office of the
				physician and traveling to the hospital) and under the average conditions of
				travel for the physician; and
						(2)at the time of
				the abortion, notify the patient involved of the hospital location where the
				patient can receive follow-up care by the physician if complications resulting
				from the abortion arise.
						(c)DefinitionAs
				used in this section, the term physician means a doctor of
				medicine or osteopathy legally authorized to practice medicine and surgery by
				the State in which the doctor performs such activity, or any other individual
				legally authorized by the State to perform abortions: Provided,
				however, That any individual who is not a physician or not otherwise
				legally authorized by the State to perform abortions, but who nevertheless
				directly performs an abortion, shall be subject to the provisions of this
				section.
					(d)LimitationA woman upon whom a procedure described in
				subsection (a) is performed may not be prosecuted under this section, for a
				conspiracy to violate this section, or for an offense under section 2, 3, or 4
				of this title based on a violation of this
				section.
					.
		3.Requirement of
			 abortion clinics
			(a)In
			 generalEach abortion clinic that receives any Federal funds or
			 assistance shall—
				(1)be licensed by
			 the State in which it is located; and
				(2)be in compliance
			 with the requirements existing on the date of enactment of this Act for
			 ambulatory surgery centers under title XVIII of the Social Security Act (42
			 U.S.C. 1935 et seq.), except for the requirement of a certificate of public
			 need.
				(b)WaiverFor
			 purposes of complying with subsection (a)(2) with respect to an abortion
			 clinic, a State board of health may waive the application of certain structural
			 requirements (as determined appropriate by the Secretary of Health and Human
			 Services).
			(c)DefinitionIn
			 this section, the term abortion clinic means a facility other than
			 a hospital or an ambulatory surgery center, in which 25 or more first trimester
			 abortions are performed during any 12-month period.
			
